Title: To George Washington from Brigadier General Alexander McDougall, 29 April 1777
From: McDougall, Alexander
To: Washington, George



Sir
Peeks Kill [N.Y.] 29th April 1 P.M. 1777

The wind blowing Fresh Northerly on Monday, and likely to continue for Two or three days, whenever I received a litle provission for the men I marched at 10 at Night, with about 1200 and one Field piece towards Bedford, in hopes to fall in with the Enemy there from the intelligence contained in No. 8 of the inclosure. At Ten the next Morning I arrived at the South End of the Town, at the Road leading from Ridgfield; which is Ten Miles from Bedford. I had but Just arrived there when two expresses came in and informed me, that the Enemy had left ridgefield that morning at day brake and Marched towards Norwalk, which is but 17 Miles from the Former; and that they had met with no opposition all the morning, This intelligence deprived me of all hopes of Coming up with them, in that distance as they had rested at ridgfield the night before, and we had marched 21 Miles thro very ruff ground without Sleep or refreshment. Altho I hoped the Public and my Superiours would Justify my risquing this Post when there was some prospect of advancing the Service, Yet I considered it madness to risque it, in a Fruitless pursuit of the Enemy; and therefore returned here this moment; after a very fatigueing march which the Troops endured with great Patience. Your favor of the 26th found me at Bedford and that of the 28th two miles South of Croton Bridge. The inclosures will give all the intelligence I am poss[ess]ed of. I am Your Excellency’s Humble Servant

Alexr McDougall

